Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because elements not claimed and unnecessary to understanding the claimed structure are labeled so extensively that the figures (specifically figures 1-5 and 26) are unclear or difficult to read or understand. If the elements labeled are all necessary to understanding the present invention, then multiple views and/or figures should be used to space out the labels of elements in the figures. Additionally, elements that occur multiple times in a figure should not be labeled every time the element occurs, and should only be labeled once in every figure unless repeat labeling is necessary to show hidden or differently positioned iterations of said element. Additionally, it seems as though one element, absent any information in the specification implying otherwise, is labeled multiple times with different element numbers – specifically, pins 17, 19, 21, 23, 27, 37, and 63 appear to be the same pin labelled differently. The drawing could be cleared up and more concise if, as assumed currently, the pins are the same in structure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "a" and "47" have both been used to designate the engagement region. The same objection applies to reference characters “b” and “49”, “c” and “50”, and “8” and “11” which refer to the same element, the movable friction plate chain wheel. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to the above multiple reference figures, labeling views with element numbers, such as the characters 64-70 in the present disclosure is improper. As different views are not elements, such views should not be labeled with numbers similarly to the elements. For clarity, the views should be labeled with letters, as is standard in drawings of this nature. Similarly, the “indicative interval range” and “rotation directions” should not be labeled with element numbers, as such items are indicative of directions and situational references; instead, these elements should be labeled with letters. 
Additionally, in accordance with standard practice, labeling elements such that the line/arrow between the element and the label crosses the drawing should be avoided. For example, element 48 in figure 4 should have the label on the right side of the drawing such that the indicating line does not go through the drawing.
Specification
The disclosure is objected to because of the following informalities: the "Summary" section of the specification is extensive in detail and content to the point of making the full "Description of Embodiments" redundant. Any information that is detailed and not also iterated in the "Description of Embodiments" should be moved to the latter section. 
The content in paragraph 0067 of the “Brief Description of Drawings” section in the specification should be moved to a separate section after the “Description of Embodiments” section for the elements shown in the figures. Additionally, the alternative descriptions of figures 32-38 should be removed, or should replace those of the prior descriptions of figures 32-38.
Appropriate correction is required.
Additionally, some elements in the specification are labeled as “first”, such as “first pressure plate hinge pin 17”, when there are no “second” following elements. As such, “first” should be removed from the elements to prevent confusion.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  the punctuation, spacing, and wording of the claims make it hard for one to read and understand the content of the claims.  Appropriate correction is required.
A suggestion for correcting the claims would be to make the different or separate elements of the claim start on a new line following a semicolon. An example can be made from claim 1 as changed below:
A chain type stepless transmission, comprising: a box, an input shaft, an output shaft, a fixed cone disc, a moving cone disc, a chain having a chain shaft wheel, a movable friction plate chain wheel, a fixed friction plate, a fixed friction plate positioning shaft and a pressurizing shaft wherein:
the chain and the movable friction plate chain wheel are freely overlapped; 
the movable friction plate chain wheel is engaged with the chain; 
when the pressurizing shaft presses tightly against the movable friction plate chain wheel and a fixed friction plate, the movable friction plate chain wheel, the fixed friction plate, and a pulley are fixed together;
the movable friction plate chain wheel is engaged with the chain to transmit power; and 
when the pressurizing shaft releases the movable friction plate chain wheel and the fixed friction plate, the movable friction plate chain wheel is disengaged from the fixed friction plate, the movable friction plate chain wheel rotates freely, and the chain shaft wheel on the chain freely overlaps the movable friction plate chain wheel.
	Additionally, there are some grammatical and spelling errors that result in the claims being unclear, for example in claim 1 where it is stated “a chain shaft wheel on the chain is freely overlapped the movable friction plate chain wheel”. The claims should be corrected such that they are clear and concise.
	Claim 1 also contains redundant information, specifically that “the movable friction plate chain wheel is a chain wheel that is engaged with the chain”; the movable friction plate chain wheel is defined in how it is named as a “chain wheel”; additionally, it is already stated prior in the claim that the movable friction plate chain wheel is freely overlapped (interpreted here to mean the same thing as engaged) with the chain.
Claim Rejections - 35 USC § 112
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In addition to the issues noted in the objections listed above, the claims are organized such that it is hard to discern what is or is not included in the limitations. A large part of this issue is that the claims repeat the structure of the transmission that were already claimed in previous claims, making a lot of the information provided in the following claims redundant. Each claim should introduce information not already claimed prior and be as exact, clear, and concise as possible.  For example claim 1 naratively recites “a friction plate”, “a fixed friction plate positioning shaft”, “a pulley” and “a chain shaft wheel”, but it is unclear as to whether the claimed chain type stepless transmission actually includes such elements. The dependent claims should be amended commensurate with the suggested amendments to claim 1 above to clearly identify what elements are included in the claimed invention.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Similarly, should claims 2-7 be amended as indicated above, in addition to claim 1 being amended, then the claims would be allowable. 
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1 as best understood, prior art fails to teach or reasonably suggest a chain type stepless transmission that utilizes a pressurizing shaft to have the technical effect of allowing the movable friction plate chain wheel to be engaged with the chain to transmit power or to freely rotate in either direction not transmitting power, in addition to the other limitations set forth in claim 1. Claims 2-7, as best understood notwithstanding the issues disclosed above, may also be considered novel and therefore allowable if amended as indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xuegin (CN 107448569 A), Kikaku (WO 2004/040168 A1), Akito (JP S6196252 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./            Examiner, Art Unit 3651